DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sakakibara (U.S. Patent Application Publication 2018/0007304), hereinafter, S ‘304.
Regarding claims 1, 3, 4, 17, S ‘304 discloses (Figs. 2, 15; [0163]) an image sensor comprising: a photoelectric conversion unit (41) that photoelectrically converts light to 5generate an electric charge; and an AD conversion unit (ADC 43) that converts an analog signal caused by the electric charge generated by the photoelectric conversion unit into a digital signal, wherein: the AD conversion unit has a comparison unit (comparator 51 or group of comparators 51-1; 51-2) that compares an analog 10signal caused by the electric charge generated by the photoelectric conversion unit with a reference signal (REF), and a storage unit (latch 52 or group of latches 52-1; 52-2) that stores a signal based on a signal output from the comparison unit and that is provided ([0163]) on a substrate (11C) different from a substrate (11B) on which the comparison unit is provided.  S ‘304 further disclose (Fig. 15; [0163]) a first substrate (11A) with the photoelectric conversion unit; a second substrate (11B) provided with the ADC and a third substrate (11C) provided with the storage unit.  The device of S ‘304 is an image sensor which inherently has an image generating unit as claimed.
Claim(s) 1, 2, 4, 12, 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sakakibara (U.S. Patent Application Publication 2017/0347050), hereinafter, S ‘050.
Regarding claims 1, 2, 4, 12, 17, S ‘050 discloses (Figs. 2, 20) an image sensor comprising: a photoelectric conversion unit (41) that photoelectrically converts light to 5generate an electric charge; and an AD conversion unit (ADC 42) that converts an analog signal caused by the electric charge generated by the photoelectric conversion unit into a digital signal, wherein: the AD conversion unit has a comparison unit (51) that compares an analog 10signal caused by the electric charge generated by the photoelectric conversion unit with a reference signal (REF), and a storage unit (latch 52) that stores a signal based on a signal output from the comparison unit and that is provided ([0178]) on a substrate (11C) different from a substrate (11A) on which the comparison unit is provided.  S ‘050 further disclose (Fig. 20; [0178]) a first substrate (11A) with the photoelectric conversion unit and the AD conversion unit; and a second substrate (11C) provided with the storage unit.  The device of S ‘050 is an image sensor which inherently has an image generating unit as claimed.  S ‘050 also discloses (Fig. 20) first and second storage units (101-1… 101-2… 101-n) storing first and second signals that is a part and another part ([0084] bits) of the digital signal as claimed.
Allowable Subject Matter
Claims 5-11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878